IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00148-CV

FRANK BROWN,
                                                             Appellant
v.

BOBBY LUMPKIN, DIRECTOR TDCJ,
                                                             Appellee



                             From the Precinct 1 Place 1
                               Walker County, Texas
                               Trial Court No. 215018


                           MEMORANDUM OPINION

       Appellant Frank Brown’s notice of appeal and Motion to Extend Time to file a

notice of appeal was filed in this Court on June 30, 2021.

       By letter dated July 6, 2021, the Clerk of this Court informed Brown that, pursuant

to Rules 42.3 and 44.3 of the Texas Rules of Appellate Procedure, this appeal was subject

to dismissal because, based upon the information provided by Brown, it appeared Brown

was appealing from a judgment in the Justice Court over which this Court does not

appear to have jurisdiction. See TEX. R. CIV. P. 506.1; 506.3. In the same letter, the Clerk
warned Brown that the appeal would be dismissed unless, within 14 days from the date

of the letter, Brown filed a response with the Court explaining how this Court had

jurisdiction of the motion for extension of time and corresponding appeal. More than 14

days have passed, and Brown has not responded.

        Accordingly, this appeal is dismissed, and Brown’s motion for extension of time

to file a notice of appeal is dismissed as moot. TEX. R. APP. P. 42.3(a),(c).

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; TEX. GOV'T CODE §§ 51.207(b); 51.208; § 51.941(a). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no way

eliminates or reduces the fees owed.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 1
Appeal dismissed
Motion dismissed
Opinion delivered and filed August 4, 2021
[CVO6]



1
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Brown v. Lumpkin                                                                                   Page 2